Citation Nr: 9922619	
Decision Date: 08/11/99    Archive Date: 08/24/99

DOCKET NO.  97-26 157	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Whether clear and unmistakable error (CUE) has been 
committed with regard to a claim of entitlement to service 
connection for a herniated intervertebral disc at L5-S1 with 
hypertrophic arthritic lipping of the lumbar spine and 
spondylosis.

2.  Whether new and material evidence has been received to 
reopen the veteran's claim of entitlement to service 
connection for a lumbar spine disorder.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESSES AT HEARING ON APPEAL

Veteran and spouse


ATTORNEY FOR THE BOARD

Jonathan B. Kramer, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1944 to January 
1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1996 rating decision entered by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Des Moines, Iowa, denying the veteran's claim to reopen 
for entitlement to service connection for a lumbar spine 
disorder.  

This matter was before the Board in April 1998, at which time 
the case was remanded to the RO for further development.  
Specifically, the Board's April 1998 Remand directed the RO 
to adjudicate the issue of whether the RO's December 1968 
rating decision denying the veteran service connection for a 
herniated intervertebral disc at L5-S1 with hypertrophic 
arthritic lipping of the lumbar spine and spondylosis was 
clearly and unmistakably erroneous, which had been raised by 
the veteran through his representative's informal hearing 
presentation of November 1997.  As explained by the April 
1998 Remand, although the CUE issue had not been certified 
for appeal, its development by the RO was necessary before 
the Board could adjudicate whether new and material evidence 
had been received to reopen the veteran claim of entitlement 
to service connection for a lumbar spine disorder.  This is 
because the principal allegation of the CUE claim - that 
service connection was then in effect for an arthritic 
process - has a direct bearing on the finality of the RO's 
December 1968 and April 1972 rating decisions. 

The additional development having been completed by the RO, 
the case is again before the Board for appellate 
adjudication. 


FINDINGS OF FACT

1.  The December 1968 rating decision, which denied 
entitlement to service connection for a herniated 
intervertebral disc at L5-S1 with hypertrophic arthritic 
lipping of the lumbar spine and spondylosis, was adequately 
supported by the evidence then of record.

2.  An unappealed RO rating decision rendered in April 1972 
denied service connection for a lumbar back disorder.

3.  The evidence associated with the record since the April 
1972 rating decision constitutes new and material evidence 
because it bears directly and substantially upon the specific 
matter under consideration, is neither cumulative nor 
redundant, and is so significant that it must be considered 
in order to fairly decide the merits of the claim.

4.  There is no competent medical evidence showing a nexus or 
link between the veteran's diagnosed lumbar back disorder and 
military service.


CONCLUSIONS OF LAW

1.  The December 1968 rating decision, which denied 
entitlement to service connection for a herniated 
intervertebral disc at L5-S1 with hypertrophic arthritic 
lipping of the lumbar spine and spondylosis, was not clearly 
and unmistakably erroneous.  38 U.S.C.A. §§ 1110, 5107 (West 
1991); 38 C.F.R. § 3.105(a) (1998).

2.  An RO rating decision in April 1972, which denied 
entitlement to service connection for a lumbar back disorder, 
is final.  38 U.S.C.A. § 7105 (West 1991). 

3.  New and material evidence since the April 1972 rating 
decision having been submitted, the veteran's claim of 
service connection for a lumbar back disorder, is reopened.  
38 C.F.R. § 3.156(a) (1998).

4.  The veteran's claim of entitlement to service connection 
for a lumbar back disorder is not well grounded.  38 U.S.C.A. 
§ 5107(a).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. CUE

The law provides that previous determinations that are final 
and binding, including decisions concerning service 
connection, will be accepted as correct in the absence of 
clear and unmistakable error.  Where evidence establishes 
such error, the prior decision will be reversed or amended.  
38 C.F.R. § 3.105(a) (1998). 

The United States Court of Appeals Veterans Claims (formerly 
the United States Court of Veterans Appeals) (Court) has held 
that "[a] determination that there was a 'clear and 
unmistakable error' must be based on the record and law that 
existed at the time of the prior...decision."  Russell v. 
Principi, 3 Vet. App. 310, 314 (1992) (en banc).  Thus, a 
claim of CUE is based upon an assertion that there was an 
incorrect application of the law or fact as it existed at the 
time of the disputed adjudication.  Id (emphasis added).  
Since an analysis of whether CUE has been committed may only 
proceed on the record, id., evidence that was not part of the 
record at the time of the prior determination may not form 
the basis of a finding that there was an act of clear and 
unmistakable error.' "  Caffrey v. Brown, 6 Vet. App. 377, 
383 (1994).

The Court has also stated that it must be remembered that CUE 
is a very specific and rare kind of error.  "It is the kind 
of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Thus even where 
the premise of error is accepted, if it is not absolutely 
clear that a different result would have ensued, the error 
complained of cannot be, ipso facto, clear and 
unmistakable."  Fugo v. Brown, 6 Vet. App. 40, 43-44 (1993) 
citing (Russell v. Principi, 3 Vet. App. 310, 313 (1992) (en 
banc) (emphasis in the original). 

The representative contends that pursuant to a January 1947 
RO rating decision, he was granted service connection for 
arthritis of the right hand and that therefore the RO 
committed CUE in its December 1968 rating decision denying 
him service connection for arthritis of the lumbar spine. 

Pursuant to an October 1998 rating decision, the RO 
determined that its December 1968 rating decision was not 
clearly and unmistakably erroneous.  

The Board agrees with the RO's determination that the 
December 1968 rating decision did not contain CUE.  The 
service medical records show that the veteran was seen in 
July 1945 when a diagnosis was made of arthritis of various 
joints.  Later, in August 1945, the diagnosis was changed to 
"no disease".  There were no x-ray studies in service 
reflecting arthritis of the right hand or multiple joints.  
In a decision made in 1946 the RO did note arthritis if 
multiple joints "not found on last examination and notified 
him that service connection was denied for such arthritis.  
The veteran was granted service connection for wounds of the 
left hand with arthritis.  This arthritic process was based 
on trauma, namely the wound incurred by the veteran, and this 
is not the type of arthritis the representative is noting in 
the contentions set forth in November 1947.  

At the time of the 1968 rating action denying service 
connection for arthritis if the lumbar spine, there were no 
post service x-ray studies showing arthritis of multiple 
joints or of the right hand.  There had been a diagnosis in 
January 1947 at a VA medical facility, but x-rays at the same 
time were negative.  The RO did grant service connection for 
arthritis of the right hand by decision in January 1947citing 
Diagnostic Code 5003 and assigned a 10 percent rating .  In a 
decision made in January 1950, the evaluation was reduced to 
0 percent with the notation "not found on last 
examination".  X-ray studies in December 1949 showed no 
evidence of arthritis of the right hand.  Further, there was 
no finding of arthritis of the right hand or multiple joints 
over the years through 1968.  

At the time of the December 1968 rating decision, there was 
no X-ray evidence, demonstrating that the veteran suffered 
from hypertrophic arthritis of the right hand.  The veteran 
was not service connected for multiple joint arthritis, but 
he was service connected for arthritis of the right hand 
under Diagnostic Code 5003.  However, there was a reasonable 
basis to deny service connection for arthritis of the lumbar 
spine in 1968, inasmuch as there was no X-ray evidence of 
arthritis of the right hand, and therefore arthritis related 
to the right hand could not have affected another joint, 
namely the lumbar spine.  Moreover, neither the veteran nor 
his representative cites a reason that the RO was legally 
bound to grant service connection in 1968 and thus compound 
any error made in the January 1947 rating decision, namely, 
granting service connection for a disease that did not exist.  
But the
major point is that notwithstanding the grant of service 
connection for arthritis of the right hand, there was no x-
ray evidence of it and therefore it could not have been 
present as a systemic disease affecting the lumbar spine in 
1968.

Accordingly, there was no clear and unmistakable error in the 
December 1968 decision denying service connection for 
arthritis of the lumbar spine.  


II.  Whether New and Material Evidence has been Received

The RO denied the veteran's request to reopen his claim for 
entitlement to service connection for a lumbar back disorder 
pursuant to an April 1972 rating decision, on the basis that 
there was no medical evidence showing the veteran suffered 
from a chronic lumbar back disorder incurred or aggravated by 
service.  As previously noted, as the veteran did not file an 
appeal to the April 1992 rating decision, that decision is 
final pursuant to 38 U.S.C.A. § 7105 (West 1991).

When a veteran seeks to reopen a final decision based on new 
and material evidence, a three-step analysis must be applied.  
See Elkins v. West, No. 97-1534 (U.S. Vet. App. February 17, 
1999); Winters v. West, No. 97-2180 (U.S. Vet. App. February 
17, 1999); Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  The 
first step is to determine whether new and material evidence 
has been received under 38 C.F.R. § 3.156(a) (1998).  
Secondly, if new and material evidence has been presented, 
then immediately upon reopening the veteran's claim, the VA 
must determine whether the claim is well-grounded under 38 
U.S.C.A. § 5107(a).  In making this determination, all of the 
evidence of record is to be considered and presumed to be 
credible.  See Robinette v. Brown, 8 Vet. App. 69, 75-76 
(1995).  Third, if the claim is found to be well grounded, 
then the merits of the claim may be evaluated after ensuring 
that the duty to assist under 38 U.S.C.A. § 5107(a) has been 
met. 

With regard to the first step, the Board notes that the 
evidence associated with the claims file since April 1972 
consists of the following: an April 1973 private hospital 
discharge summary from the Keokuk County Hospital; a letter 
from a private physician, M. Lee McClenahan, M.D.; VA 
treatment records for the period March 1974 to October 1974, 
September 1981 to April 1982, August 1991 to July 1992, April 
1995 to October 1995; VA examination and radiology reports 
from July 1979; VA June 1992 back surgery report, hospital 
discharge summary, and radiology report; VA radiology reports 
in July 1993 and April 1995;  February 1996 VA orthopedic and 
neurological examination reports; an August 1996 letter from 
Dr. McClenahan; lay statements from the veteran's 
acquaintances and family; and the veteran's own statements 
and testimony. 

Some of the above evidence is new and material because such 
evidence bears directly and substantially upon the specific 
matter under consideration, is not cumulative or redundant of 
evidence previously submitted, and is so significant that it 
must be considered in order to fairly decide the merits of 
the claim.  See 38 C.F.R. § 3.156(a).  Of particular 
relevance is the February 1996 VA orthopedic examination 
report, which took into account a full review of the 
veteran's entire medical history regarding his lumbar back, 
diagnosed the veteran with "[f]ailed low back surgery 
syndrome with chronic pain syndrome," and offered an opinion 
as to whether his current lumbar back disorder is related to 
service.  

Turning to the second step, the Board must determine whether 
the veteran has presented a well-grounded claim.  A well-
grounded claim is one that is plausible, capable of 
substantiation or meritorious on its own.  See Murphy v. 
Derwinski, 1 Vet. App. 78, 81 (1990).  While the claim need 
not be conclusive, it must be accompanied by supporting 
evidence.  See Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  To establish that a claim for service connection is 
well-grounded, a veteran must present medical evidence of a 
current disability; medical evidence, or in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Epps v. Gober, 126 F.3d 
1464, 1467-68 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  

Alternatively, the Court has indicated that a claim may be 
well-grounded based on application of the rule for chronicity 
and continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b).  See Savage v. Gober, 10 Vet. App. 488 (1997).  
The Court held that the chronicity provision applies where 
there is evidence, regardless of its date, which shows that a 
veteran had a chronic condition either in service or during 
an applicable presumption period and that the veteran still 
has such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

The veteran's SMRs are devoid of any complaints of, treatment 
for, or diagnosis of, a lumbar back disorder.  

Post-service medical records start with a January 1947 VA 
orthopedic examination report, which made no mention of any 
complained of or diagnosed lumbar back disorder.  A December 
1949 radiology report showed there was no evidence of bony 
disease or injury.  VA consultation records in October and 
November 1968 show the veteran reported complaints of back 
pain associated with his truck driving job; the impression 
was herniated intervertebral disc, L5, S.  A March 1969 VA 
hospital discharge summary reported that the veteran 
underwent a hemilaminectomy at L-4, L-5 after the veteran had 
reported 9 months of lumbar back pain.  An April 1973 private 
hospital discharge summary from the Keokuk County Hospital 
diagnosed the veteran with degenerative arthritis of the 
lumbosacral and dorsal spine.  In June 1992, a VA hospital 
discharge report diagnosed the veteran with lumbar spinal 
stenosis and a VA radiology report showed the veteran 
suffered from degenerative changes, compression, and spinal 
stenosis at multiple levels of the lumbar spine.  

None of the above summarized post-service medical records 
relate the veteran's current lumbar back disability to 
service, nor do they a establish continuity of symptomatology 
of a lumbar back disability that began in service (or shortly 
thereafter) with progression over time.  The February 1996 VA 
examination report, however, as previously noted, fully 
reviewed the veteran's entire medical history regarding his 
lumbar back disorder, diagnosed the veteran with failed low 
back surgery syndrome with chronic pain syndrome, and offered 
an opinion as to whether his current lumbar back disorder is 
related to service.  The examiner stated that "there is very 
little in his record to establish a well connected, 
chronological development of low back pain while he was in 
military service," and that the X-rays in 1947 and 1949 were 
normal.  The examiner observed that most of the veteran's 
severe back problems started during a later period of time 
when he got involved in heavy trucking, which later 
necessitated surgery, and that some of the pain is due to the 
surgery and some due to the problems he developed leading up 
to the surgery.  The examiner opined that "it is difficult 
to substantiate a service connection from the available 
records and the examination today." 

The remaining evidence consists of the veteran's statements 
and testimony, as well as the lay statements of his 
acquaintances, which state that the veteran injured his back 
in service, and that the veteran has suffered symptoms of his 
lumbar back disorder ever since.  As a matter of law, 
however, the veteran and his acquaintances (as laypersons) 
are not competent to offer opinions that his current lumbar 
back disorder is related to service.  Such statements do not 
satisfy the medical nexus requirement and cannot, therefore, 
render his claim well grounded.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  In other words, the veteran 
needs to show medical evidence that his current lumbar back 
disorder can be linked to service.  By this decision, the 
Board is informing the veteran that competent medical 
evidence of causation is required to render his claim well 
grounded.  See 38 U.S.C.A. § 5103(a); Robinette v. Brown, 8 
Vet. App. 69 (1995).

ORDER

The claim of clear and unmistakable error involving a 
December 1968 rating decision denying service connection for 
a herniated intervertebral disc at L5-S1 with hypertrophic 
arthritic lipping of the lumbar spine and spondylosis, is 
denied.

A well-grounded claim not having been submitted, entitlement 
to service connection for a lumbar back disorder is denied.



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals



 

